Citation Nr: 1140874	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-33 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for a left lung disorder.

3.  Entitlement to an increased rating for service-connected diabetes mellitus with erectile dysfunction, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Boston, Massachusetts, which continued a 20 percent disability rating for the service-connected diabetes mellitus with erectile dysfunction.  

In August 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of that hearing has been associated with his claims file.

In correspondence dated in August 2011, the Veteran's representative raised the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Board notes that Veteran is currently service-connected for high tone deafness which is rated under Diagnostic Code 6100 which provides the rating criteria for hearing impairment.  As such, the Veteran has already been awarded the benefit sought in this correspondence as to the issue of bilateral hearing loss.  

The issue of service connection for tinnitus, however, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

During his August 2011 hearing, the Veteran asserted that his diabetes mellitus with erectile dysfunction had increased in severity since his most recent VA examination in August 2006.  He also indicated that had been having secondary manifestations of his diabetes mellitus, to include diabetic retinopathy.  As it has been more than five years since the most recent VA diabetes mellitus examination and as the Veteran has reported an increase in severity since that time, an updated VA examination is required to evaluate the current severity of the diabetes mellitus with erectile dysfunction.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

The Veteran also testified at the hearing that he was "just beginning" treatment for diabetes at the VA Medical Center in Jamaica Plains, and that he had been receiving treatment from Laura Sterns, a private physician in Somerville, Massachusetts.  The Veteran agreed that he would provide the records of the private treatment.

Following the hearing, the Veteran's representative submitted records of treatment provided by Laura Obbard, M.D., and indicated that these were the records discussed at the hearing.  Inasmuch as this case is being remanded for other reasons, the Veteran will have an opportunity to clarify whether there are any other private treatment records that remain outstanding.

The record contains no VA treatment records for the period since October 2010.  VA has a duty to obtain records of the treatment referred to by the Veteran in his hearing testimony.  38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).

Additionally, in a rating decision dated in February 1981, the RO, in pertinent part, denied the Veteran's claims of service connection for a right elbow disorder and for a foreign body in the left lung (claimed as a chest condition).  In March 1981, the Veteran submitted a notice of disagreement as to these issues.  In doing so, the Veteran requested that he be sent a statement of the case.  A statement of the case was never provided to the Veteran as it relates to these issues, therefore, the February 1981 decision has never become final.  The Board is required to remand the issues so that the Veteran may be provided with a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether there are additional records of non-VA treatment for diabetes mellitus or its complications that have not been submitted.  

Ask him to complete authorizations to obtain any additional treatment records.  If he fails to submit authorizations for any reported treatment, tell him that he can obtain and submit the records himself.

If any identified records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made.

2.  Obtain all records of the Veterans VA treatment for diabetes and its complications since October 2010.

3.  After efforts to obtain additional treatment records have been exhausted, schedule the Veteran for an examination to ascertain the severity of his service-connected diabetes mellitus with erectile dysfunction and any other associated complications.    

The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner.  The examiner must indicate in the report or addendum that the claims file was reviewed.  

All tests deemed necessary by the examiner must be conducted.

The examiner should identify all complications attributable to the Veteran's service-connected diabetes mellitus; to include any diabetic retinopathy, diabetic neuropathy, or hypertension; found on examination, and specifically describe the nature and severity of each.  

If the Veteran does not exhibit any such complications as a result of his diabetes mellitus, the examiner should so state. 

An opinion must also be provided as to whether the Veteran requires insulin and/or a restricted diet.  The extent, if any, to which his activities are regulated due to the diabetes mellitus should also be identified. 

The examiner should comment on the impact of the diabetes mellitus and complications on his employment and activities of daily life.

3.  Issue a statement of the case on the issues of entitlement to service connection for a right elbow disorder and for a foreign body in the left lung (claimed as a chest condition), decided in the February 1981 rating decision.  The issues should be certified to the Board only if a timely substantive appeal is received. 

4.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other development is required.  If further action is required, it should be undertaken prior to returning the case to the Board.

5.  If the benefits sought on appeal remain denied, the issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

